Mn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: April 7, 2021

* *e * * K Ke KK KH HK KH K HK KK *
EMILY MEACHAM and * No. 19-79V
CHRISTOPHER RYAN ST. ANDRE, *
as Co-Administrators of THE ESTATE OF *
JOEY LYNN BATES, DECEASED, *
*
Petitioners, * Special Master Sanders
*
V. *
* Stipulation for Award; Influenza
SECRETARY OF HEALTH ** (“Flu”) Vaccine; Guillain-Barré
AND HUMAN SERVICES, ** Syndrome (“GBS”); Death
*
Respondent. **
*

* Oe OF * * KK K KK KK HK K HK HK

William E. Cochran, Jr., Black McLaren, PC, Memphis, TN, for Petitioner.
Camille M. Collett, United States Department of Justice, Washington, DC, for Respondent.

 

DECISION!

On January 16, 2019, Emily Meacham and Christopher Ryan St. Andre (“Petitioners”), as
co-administrators of the estate of Joey Lynn Bates (“Mr. Bates”), filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34
(2012); Pet. at 1, ECF No. 1. Petitioners alleged that the influenza (“flu”) vaccine Mr. Bates
received on October 6, 2017, resulted in Guillain-Barré Syndrome (“GBS”) and death. /d.; see also
Stip. at 1, ECF No. 33. Petitioners further alleged that “Mr. Bates suffered the first symptom of
onset of [GBS] within the Table time period following administration of the flu vaccine, and that
his injury met the Vaccine Injury Table criteria.” Stip. at 1. Petitioners also alleged that “Mr. Bates
died on April 4, 2018, as the result of his receipt of the flu vaccine.” /d. at 1-2. Alternatively,
“Petitioners alleged that Mr. Bates’s GBS and death were caused-in-fact by his flu vaccination.”
Id. at 2.

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
On April 6, 2021, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioners. /d. Respondent “denies that Mr. Bates sustained
a GBS Table injury, and denies that the flu vaccine caused Mr. Bate’s alleged GBS, any other
injury, or his death.” /d. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. /d. I find the stipulation reasonable and adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

The parties stipulate that Petitioners shall receive the following compensation:
A lump sum of $325,000.00 in the form of a check payable to
[P]etitioners as legal representatives of the Estate of Joey Lynn Bates.
This amount represents compensation for all damages that would be

available under 42 U.S.C. § 300aa-15(a)J[.]

Id.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *

IT IS SO ORDERED.

s/Herbrina D. Sanders
Herbrina D. Sanders
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
EMILY MEACHAM and CHRISTOPHER )
RYAN ST. ANDRE, as CO- )
ADMINISTRATORS of the ESTATE of JOEY )
LYNN BATES, DECEASED, ) No. 19-79V
) Special Master Sanders
Petitioners, ) ECF
v. )
)
SECRETARY OF HEALTH AND HUMAN _ )
SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1, Emily Meacham and Christopher Ryan St. Andre (“petitioners”), on behalf of the
Estate of Joey Lynn Bates (“Mr. Bates”), filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for the injuries and the death of Mr. Bates (Mr.
Bates”) allegedly related to the receipt of the influenza (“flu”) vaccine, which vaccine is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3 (a).

2. Mr. Bates received the flu vaccine on October 6, 2017.

3. The vaccine was administered within the United States.

4. Petitioners allege that Mr. Bates suffered the first symptom of onset of Guillain Barré
Syndrome (“GBS”) within the Table time period following administration of the flu vaccine, and

that his injury met the Vaccine Injury Table criteria. Petitioners further allege that Mr. Bates
died on April 4, 2018, as the result of his receipt of the flu vaccine. In the alternative, petitioners
alleged that Mr. Bates’s GBS and death were caused-in-fact by his flu vaccination.

5. Petitioners represent that there has been no prior award or settlement of a civil action
for damages on behalf of Mr. Bates as the result of his alleged vaccine injury or his death.

6. Respondent denies that Mr. Bates sustained a GBS Table injury, and denies that the
flu vaccine caused Mr. Bates’s alleged GBS, any other injury, or his death.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioners have filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $325,000.00 in the form of a check payable to petitioners as legal

representatives of the Estate of Joey Lynn Bates. This amount represents compensation

for all damages that would be available under 42 U.S.C. § 300aa-1 5(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioners have filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.
11. Petitioners represent that they presently are, or within 90 days of the date of
judgment will become, duly authorized to serve as the legal representatives of J oey Lynn Bates’s
estate under the laws of the State of Tennessee. No payments pursuant to this Stipulation shall
be made until petitioners provide the Secretary with documentation establishing their
appointment as legal representatives of Joey Lynn Bates’s estate. If petitioners are not
authorized by a court of competent jurisdiction to serve as the legal representatives of the estate
of Joey Lynn Bates at the time the payment pursuant to this Stipulation is to be made, any such
payment shall be paid to the party or parties appointed by a court of competent jurisdiction to
serve as legal representative of the estate of Joey Lynn Bates upon submission of written
documentation of such appointment to the Secretary.

12. In return for the payments described in paragraphs 8 and 9, petitioners, in their
individual capacity, and as Personal Representatives of the Estate of Joey Lynn Bates, on their
own behalf and on behalf of the Estate of Joey Lynn Bates’s and his heirs, executors,
administrators, successors or assigns, do forever irrevocably and unconditionally release, acquit
and discharge the United States and the Secretary of Health and Human Services from any and
all actions or causes of action (including agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could
have been brought, or could be timely brought in the Court of Federal Claims, under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any
way growing out of, any and all known or unknown, suspected or unsuspected personal injuries
to or death of Mr. Bates resulting from, or alleged to have resulted from, the flu vaccination
administered on October 6, 2017, as alleged in a petition for vaccine compensation filed on or

about January 16, 2019, in the United States Court of Federal Claims as petition No. 19-79V.
13. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

14. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the items of compensation sought is not
grounds to modify or revise this agreement.

15. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused Mr. Bates’s alleged GBS or
any other injury or his death or that Mr. Bates’s death occurred as the result of a vaccine-related
injury.

16. All rights and obligations of petitioners hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns as the legal representatives of the
Estate of Joey Lynn Bates.

END OF STIPULATION
: Respectfully submitted,

PETITIONERS:

Tuk £. Vear bron

EMILY MEACHAM

ATTORNEY OF RECORD FOR
PETITIONER:

 

WILLIAM E. COCHRAN, Ir

Black, McLaren, Jones, Rylafid & Griffee
$20 Oak Court Drive

Suite 360

Memphis, TN 38117

(901) 762-0535

AUTHORIZED REPRESENTATIVE OF
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:

CAPT Dale P. Mishler, PHSc, APRN, for

 

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs (DICP)

Healthcare Systems Bureau

Health Resources and Services Administration
U.S. Department of Health and Human Services
3600 Fishers Lane, 08N146B

Rockville, MD 20857

Dated: OY low lzozr J

 

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

SALINAS P

HEATHER L. PEARLMAN
Acting Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

CamsLke H es
cant tn L cA

Trial Attorney

Torts Branch, Civil Division

U.S. Department of Justice

P.O. Box 146 Benjamin Franklin Station
Washington, D.C. 20044-0146

Tel: (202) 616-4098
Camille.M.Collett@usdoj.gov